DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-14,16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,892,362 in view of U.S. Patent Number 6,252,278 B1 to Hsing, cited in IDS, “Hsing”.
  Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending claims
Claim 1, A MOSFET transistor structure, comprising:

(a) a well region of a first dopant polarity;
(b) a source region on or within the well region;

(c) a drain region on or within the well region;
(d) a channel region between the source region and the drain region;
(e) a gate structure over the channel region;
(f) a hybrid contact implant, of the second dopant polarity, in the source region or in the drain region; and
(g) a respective metal contact on or within each of the source region, the gate structure, and the drain region;
(h) — wherein the hybrid contact implant and the metal contact that is on or within the source region or the drain region, respectively, combine to form a hybrid contact that defines first, second, and third electrical junctions, 
wherein the first electrical junction is a Schottky junction formed vertically between the source metal contact or the drain metal contact, respectively, and the well region, 
wherein the second electrical junction is an ohmic junction formed laterally between the source metal contact or the drain metal contact, respectively, and the hybrid contact implant, and
wherein the third electrical junction is a rectifying PN junction between the hybrid contact implant and the channel region; and
(i) wherein the hybrid contact implant has an as-implanted depth that defines a first depth, wherein the metal contact of the hybrid contact has a second depth, and wherein the first depth is less than that of the second depth.
U.S. Patent Number 10,892,362
Claim 1. A lateral DMOS transistor structure, comprising: 
(a) a substrate of a first dopant polarity; 
(b) a body region of a first dopant polarity; 
(d) a source region on or within the body region; (e) a drift region of a second dopant polarity; 
(f) a drain region on or within the drift region; 
(g) a channel region between the source region and the drift region; 
(h) a gate structure over the channel region; 
(i) a hybrid contact implant, of the second dopant polarity, in the source region; and 

(j) a respective metal contact on or within each of the source region, the gate structure, and the drain region; 
(k) wherein the hybrid contact implant and the metal contact that is on or within the source region combine to form a hybrid contact that defines first, second, and third electrical junctions, 
wherein the first electrical junction is a Schottky junction formed vertically between the source metal contact and the body, 

wherein the second electrical junction is an ohmic junction formed laterally between the source metal contact and the hybrid contact implant, 
and 
wherein the third electrical junction is a rectifying PN junction between the hybrid contact implant and the channel region; and 
(l) wherein the hybrid contact implant has an as-implanted depth that defines a first depth, wherein the metal contact of the hybrid contact has a second depth, and wherein the first depth is less than that of the second depth.


U.S. Patent Number 10,892,362 fails to clearly claim wherein the drain region is also within the well region.
Hsing teaches wherein a drain region (54) is also formed in a well (42 may be a well, column 3 line 15).
It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 10,892,362 as claimed with the drain within the well region as taught by Hsing in order to form an N-channel device within a p-type substrate (Hsing column 3 liens 1-16) and in the process of selecting a suitable substrate (i.e. n-well in a p-substrate) to achieve high breakdown voltage while maintaining low on resistance (Hsing column 1 lines 65-67).

Pending claim 2 is anticipated by U.S. Patent Number 10,892,362 claim 1.
Pending claim 4 is anticipated by U.S. Patent Number 10,892,362 claim 2.
Pending claim 5 is anticipated by U.S. Patent Number 10,892,362 claim 3.
Pending claim 6 is anticipated by U.S. Patent Number 10,892,362 claim 4.
Pending claim 7 is anticipated by U.S. Patent Number 10,892,362 claim 5.
Pending claim 8 is anticipated by U.S. Patent Number 10,892,362 claim 6.
Pending claim 9 is anticipated by U.S. Patent Number 10,892,362 claim 7.
Pending claim 10 is anticipated by U.S. Patent Number 10,892,362 claim 8.
Pending claim 11 is anticipated by U.S. Patent Number 10,892,362 claim 9.
Pending claim 12 is anticipated by U.S. Patent Number 10,892,362 claim 10.
Pending claim 13 is anticipated by U.S. Patent Number 10,892,362 claim 1 similar to pending claim 1 in view of Hsing as detailed above.
Pending claim 14 is anticipated by U.S. Patent Number 10,892,362 claim 1.
Pending claim 16 is anticipated by U.S. Patent Number 10,892,362 claim 2.
Pending claim 17 is anticipated by U.S. Patent Number 10,892,362 claim 1.
Pending claim 18 is anticipated by U.S. Patent Number 10,892,362 claim 3.
Pending claim 19 is anticipated by U.S. Patent Number 10,892,362 claim 4.
Pending claim 20 is anticipated by U.S. Patent Number 10,892,362 claim 5.
Pending claim 21 is anticipated by U.S. Patent Number 10,892,362 claim 6.
Pending claim 22 is anticipated by U.S. Patent Number 10,892,362 claim 7.
Pending claim 23 is anticipated by U.S. Patent Number 10,892,362 claim 10.

Allowable Subject Matter
Claims 3 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although U.S. Patent Number 10,892,362 as claimed claims the subject matter of claims 1 and 15 above as would have been obvious in view of Hsing, and U.S. Patent Number 10,892,362 as claimed further claims (j) the hybrid contact implant is a first hybrid contact implant and is in the source region, U.S. Patent Number 10,892,362 as claimed fails to claim in sufficient detail wherein:
(k) the transistor structure further comprises a second hybrid contact implant, of the second dopant polarity, in the drain region;
(l) the second hybrid contact implant and the metal contact that is on or within the drain region combine to form a second hybrid contact that defines fourth, fifth, and sixth electrical junctions, wherein the fourth electrical junction is a Schottky junction formed vertically between the drain metal contact and the well region, wherein the fifth electrical junction is an ohmic junction formed laterally between the drain metal contact and the second hybrid contact implant, and wherein the sixth electrical junction is a rectifying PN junction between the second hybrid contact implant and the channel region; and
(m) the second hybrid contact implant has an as-implanted depth that defines a third depth, wherein the metal contact of the second hybrid contact has a fourth depth, and wherein the third depth is less than that of the fourth depth, as claimed in claim 3 together with all of the limitations of claim 1 as claimed.  
Claim 15 is objected to as being allowable for similar reasons to claim 3 in combination with all of the limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891